UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Annual Report to Shareholders Deutsche CROCI® Sector Opportunities Fund (formerly DWS CROCI® Sector Opportunities Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About Your Fund's Expenses 35 Tax Information 36 Advisory Agreement Board Considerations and Fee Evaluation 38 Board Members and Officers 43 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy Under normal circumstances, the fund will invest in common stocks of approximately 30 companies (excluding financial companies) selected from the STOXX Europe 200 Large Index, the S&P 500 Index and the TOPIX 100 Index, with a bias towards large-capitalization companies. Portfolio management chooses investments from three global economic sectors. Portfolio management intends to invest in stocks of companies that it believes offer "economic value," as determined by applying the Cash Return on Capital Invested (CROCI®) proprietary strategy to the three industry sectors with the lowest median economic price-earnings ratio. Portfolio management measures economic value by using the CROCI® Economic Price-to-Earnings (P/E) Ratio, which is calculated for each of the 800 companies in the CROCI® global company database. The CROCI® Economic P/E Ratio is a proprietary measure of company valuation using the same relationships between valuation and return as an accounting P/E ratio (i.e., price/book value divided by return on equity). The fund is rebalanced on a quarterly basis in accordance with the strategy’s rules. At each quarterly rebalancing, subject to measures taken to attempt to reduce portfolio turnover, approximately 10 stocks are selected from each of the three sectors with the lowest positive median CROCI® Economic P/E Ratio and equally weighted, resulting in a portfolio typically consisting of 30 holdings. The strategy also utilizes two systematic portfolio turnover control buffers to seek to reduce transaction costs that would otherwise result from portfolio turnover in the strict application of the foregoing rebalancing rule. Portfolio management will take additional measures to attempt to reduce portfolio turnover, market impact and transaction costs in connection with implementation of the strategy, by applying liquidity controls and managing the portfolio with tax efficiency in mind. The Class A shares of the fund returned 0.41% from its inception on June 2, 2014, through May 31, 2015. In comparison, its benchmarks — the CROCI® Sectors III Index and the MSCI World Index — returned 4.60% and 5.70%, respectively. "The positive contributions from the fund’s allocations to the health care and technology sectors were offset by its positions in energy and industrials." Despite periodic investor concerns regarding the state of the world economy, global equities delivered modest gains during the past year. The backdrop of gradually improving growth, low inflation and the accommodative policies of the world’s central banks fueled investor optimism and provided a steady foundation of support for stock prices. In addition, U.S. corporations continued to report healthy earnings results, and the outlook for corporate profits for European and Japanese companies improved steadily. Together, these factors enabled a continuation of the bull market that has been in place since the post-financial crisis low of March 2009. Fund Performance From its inception through its portfolio rebalancing at the end of January 2015, the fund held allocations to the energy, industrials and health care sectors. As part of the January rebalancing, the fund shifted out of health care stocks and established a position in technology. The health care sector outperformed the broader market through the second half of 2014, which caused it to become less attractively valued based on its CROCI® Economic P/E Ratio and prompted the fund’s move out of the group. During the time the fund was invested in the health care sector, the allocation provided a meaningful contribution to performance. At a time of slower-than-expected growth in the world economy, investors gravitated to a sector seen as having reliable earnings prospects with low sensitivity to broader economic conditions. In this environment, the fund benefited from its investments in Amgen, Inc.,* Eli Lilly & Co.* and Medtronic PLC,* among other companies. The fund’s subsequent rotation into the information technology sector had a positive impact on results as well. Technology stocks were also an attractive destination for investors at a time of modest global growth, since a wide variety of companies offered positive organic growth stories. In addition, many large-cap tech stocks saw their performance boosted by the combination of their strong balance sheets and/or attractive dividends and substantial share buybacks. For the fund, the top individual performers in the technology sector were the Japanese companies Kyocera Corp.* and Fujitsu Ltd.,* as well as the U.S.-based tech giants Intel Corp. and Microsoft Corp. Unfortunately, the positive contributions from these aspects of the fund’s positioning were offset by its positions in energy and industrials. Energy was the worst-performing sector in the MSCI World Index during the reporting period, as the combination of falling demand and growing supplies caused the price of oil to collapse in the second half of 2014. Oil prices moved closer to, and in some cases below, the cost of production for many exploration and production companies, leading analysts to slash their earnings estimates for the sector. The falling price of oil also led to fears that large energy companies would cut their spending, a negative for drilling contractors and oil-services companies. In this environment, the fund was hurt by its allocation to the sector.However, we believe energy has become the least expensive sector in the market by a wide margin, whether evaluated using CROCI® Economic P/E Ratio or accounting P/Es. Further, our strategy seeks to purchase some of the most attractively valued names within the energy sector, providing the fund with an even deeper valuation discount. * Not held in the portfolio as of May 31, 2015. In terms of our stock selection within energy, we added value through our investments in the refining stocks Marathon Petroleum Corp., Phillips 66 and Valero Energy Corp., all of which benefited from falling oil prices since crude oil is their primary input cost. However, this was more than offset by the fund’s positions in stocks with higher sensitivity to oil price fluctuations, including Transocean Ltd.,* National Oilwell Varco, Inc., Noble Corporation PLC,* Tenaris SA* and Statoil ASA.* Together, these five stocks accounted for the vast majority of the fund’s underperformance for the period. The fund’s allocation to industrials also detracted from performance, as the sector finished the period behind the broader market. Our position in Central Japan Railway Co., gained ground due to better-than-expected growth and positive demand trends in its underlying business. However, we lost some relative performance through our positions in industrial stocks that count energy companies among their primary customers, including Fluor Corp. and the Japanese stock JGC Corp. With regard to the fund’s performance vs. the CROCI® Sectors III Index, the primary reason for our shortfall was the difference in the rebalancing schedules. While the index rebalances every month, the fund seeks to manage portfolio turnover by rebalancing only once every three months. This can lead to short-term variations in the holdings of the fund relative to the index, which may create differences in performance results. * Not held in the portfolio as of May 31, 2015. Outlook and Positioning One result of our unique strategy is that the fund’s short-term results inevitably will have wide dispersions vs. the major indices. This can sometimes work to our advantage, but there will also be intervals in which performance will lag quite a bit. While this proved to be the case during the final three months of the year, we also see a great deal of pent-up value in the energy sector, as well as in our holdings in industrial stocks with above-average energy sensitivity. Overall, we believe our focus on "real value" can help the fund navigate a backdrop likely to be characterized by wide dispersion in the performance of both sectors and individual stocks. Ten Largest Equity Holdings at May 31, 2015 (34.5% of Net Assets) Country Percent 1. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products United States 3.6% 2. Xilinx, Inc. Designs, develops and markets complete programmable logic solutions United States 3.6% 3. Rolls-Royce Holdings PLC Manufactures aero, marine and industrial gas turbines for civil and military aircraft United Kingdom 3.5% 4. Intel Corp. Designer, manufacturer and seller of computer components and related products United States 3.5% 5. Marathon Petroleum Corp. Refines, transports and markets petroleum products United States 3.4% 6. Dover Corp. Manufacturer of specialized industrial products including elevators, oil well equipment and sealing United States 3.4% 7. International Business Machines Corp. Manufacturer of computers and provider of information processing services United States 3.4% 8. Mitsui & Co., Ltd. A general trading company Japan 3.4% 9. Cisco Systems, Inc. Developer of computer network products United States 3.4% 10. Valero Energy Corp. Owns and operates refineries United States 3.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 43 for contact information. Portfolio Manager Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The STOXX Europe Large 200 Index tracks the performance of 200 leading European stocks and is designed to provide a representation of large-capitalization companies in Europe. The TOPIX 100 tracks the performance of 100 leading Japanese stocks and is widely considered representative of the Japanese equity market. The CROCI® Sectors III Index is an unmanaged index containing the 10 stocks with the lowest CROCI® Economic P/E ratio from the three (of nine) global economic sectors selected on a monthly basis for their attractive valuation, defined as the lowest median CROCI® Economic P/E ratio. The stocks are selected from a combined universe of the S&P 500 Index, the Euro STOXX Large Index and the TOPIX 100 Index, with a bias towards large capitalization stocks and based on the lowest CROCI® Economic P/E in each of the selected sectors. There are no financial stocks in the CROCI® Sectors III Index. The index is equal-weighted and reconstituted on a monthly basis and is calculated by the Index Sponsor. The MSCI World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Price-to-earnings (P/E) ratio compares a company's current share price to its per-share earnings. The CROCI® economic P/E ratio is a measure of valuation that incorporates all of the assets and liabilities of a company, which are adjusted systematically by the CROCI® team. Performance Summary May 31, 2015 (Unaudited) Class A Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 0.41% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.36% CROCI® Sectors III Index† 4.60% MSCI World Index†† 5.70% Class C Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge –0.30% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.30% CROCI® Sectors III Index† 4.60% MSCI World Index†† 5.70% Class S Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 0.60% CROCI® Sectors III Index† 4.60% MSCI World Index†† 5.70% Institutional Class Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 0.65% CROCI® Sectors III Index† 4.60% MSCI World Index†† 5.70% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated June 2, 2014 are 1.75%, 2.55%, 1.54% and 1.37% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from expense ratios disclosed in the financial highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on June 2, 2014. The performance shown for the index is for the time period of May 30, 2014 through May 31, 2015, which is based on the performance period of the life of the Fund. † CROCI® Sectors III Index is an unmanaged index containing the ten stocks with the lowest CROCI® Economic P/E ratio from the three (of nine) global economic sectors selected on a monthly basis for their attractive valuation, defined as the lowest median CROCI® Economic P/E ratio. The stocks are selected from a combined universe of the S&P 500 Index, the Euro STOXX Large Index and the TOPIX 100 Index with a bias towards large capitalization stocks and based on the lowest CROCI® Economic P/E in each of the selected sectors. There are no financial stocks in the CROCI® Sectors III Index. The index is equal-weighted and reconstituted on a monthly basis and is calculated by the Index Sponsor. †† MSCI World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the US. Class A Class C Class S Institutional Class Net Asset Value 5/31/15 $ 6/2/14 (commencement of operations) $ Distribution Information as of 5/31/15 Income Dividends, Twelve Months $ $
